Citation Nr: 0524409	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  05-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Felipe G. Zapatos, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The veteran had recognized service from December 8, 1941, 
until his death in service on July [redacted], 1942.  His surviving 
spouse, the appellant's mother, was receiving VA death 
benefits at the time of her death on April [redacted], 2002.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision by the Manila Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim for "accrued benefits" (i.e., money 
VA owed the appellant's mother at the time of her death).  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the appellant has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

Here, the record has been supplemented with additional 
evidence (enclosed with additional argument received by the 
Board in July 2005) that has not been reviewed by the RO 
since the statement of the case (SOC) was issued in September 
2004.  The appellant has not waived AOJ initial consideration 
of this evidence.  Under the Federal Circuit case cited above 
(DAV), the Board has no recourse but to remand the case for 
AOJ initial consideration of the additional evidence.  

The RO received the appellant's application for reimbursement 
from accrued amounts due a deceased beneficiary in October 
2003.  As noted, his claim was denied by RO decision in 
February 2004.  In July 2004, the appellant elected to have 
his disagreement with the February 2004 RO decision reviewed 
by a Decision Review Officer (DRO).  In an August 2004 report 
of contact, the RO documented that a DRO tried, 
unsuccessfully, to contact the veteran.  The veteran's 
representative was then contacted and informed of the reasons 
for the denial of the appellant's claim.  The representative 
stated that he understood the reasons for the denial, and 
that the appellant wished to continue with his appeal.  In 
correspondence received by the Board in July 2005, the 
appellant's representative reported that he was "sending to 
[VA] a copy of our file so the officer can give a second 
review of our entire files and can also hold a personal 
hearing on our claim if possible."  In response, the Board 
contacted the representative in August 2005 and requested 
"clarification from you as to where you and [the appellant] 
wish to attend the hearing and before whom."  The 
representative returned a copy of the correspondence directly 
to the Board, and indicated that the appellant "want[s] a 
local hearing before a [DRO] at the [RO]."  No action has 
yet been taken regarding the hearing request.  



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the 
appellant to be accorded a personal 
hearing before a DRO.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should provide the appellant and his 
representative an appropriate 
supplemental SOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


